Case 1:20-cv-10959-LGS Document 1-9 Filed 12/28/20 Page 1 of 49
10/4/2020                Case 1:20-cv-10959-LGS        Document
                                       MTA Announces Service Changes For1-9      Filed
                                                                        4, 5, 6 Lines For 12/28/20         Page
                                                                                          August | West Village,    2 of 49
                                                                                                                 NY Patch


                                                                                                                                     Log in

                                                             West Village, NY             Follow

               News Feed                               Neighbor Posts                        Classiﬁeds                   Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Traﬃc & Transit


   MTA Announces Service Changes For 4, 5, 6 Lines For
   August
   During weeknights and weekends, there will be no service on the 4, 5 and 6
   subway lines south of Grand Central-42nd Street.
   By Gus Saltonstall, Patch Staff
   Aug 10, 2020 1:21 pm ET | Updated Aug 10, 2020 1:26 pm ET

         Like 18      Share                                                                                                          Reply




https://patch.com/new-york/west-village/mta-announces-service-change-4-5-6-lines-august                                                       1/6
10/4/2020                Case 1:20-cv-10959-LGS        Document
                                       MTA Announces Service Changes For1-9      Filed
                                                                        4, 5, 6 Lines For 12/28/20         Page
                                                                                          August | West Village,    3 of 49
                                                                                                                 NY Patch

     time and allow us to move around stopped trains if there is a disruption, like a rider
     needing medical attention."



                                                                        Subscribe



     Here's what you need to know about the weeknight and weekend service changes for the
     three trains from Aug. 10-31:


              4 trains will run between the Woodlawn station in the Bronx and Grand Central
              42nd Street in Manhattan. The 4 will make only local stops in Manhattan.


              5 trains will run in the Bronx only.


              6 trains will run between the Pelham Bay Park station in the Bronx and Grand
              Central 42nd Street in Manhattan.


     Along with the track switch repairs, the MTA will focus on a collection of "fast track"
     improvements on the 4, 5, and 6 lines during the closures.


     In an effort to provide additional service near 4 and 5 stations in Lower Manhattan, N
     trains will make local stops in Manhattan on the R line.


     For other alternative services, you can use the 7 train to connect to the 2, 3, N, Q, R lines
     at Times Sq-42nd Street. The 42nd Street Shuttle will also start running again to help
     riders during these changes.


     However, the Shuttle does not run on weeknights.


     The subway is still closed for cleaning every night from 1 a.m. to 5 a.m.


     You can ﬁnd out more about the 4, 5, 6, service changes on the MTA's website.


        Thank (1)           Reply           Share




                                                                See more local news
https://patch.com/new-york/west-village/mta-announces-service-change-4-5-6-lines-august                                       3/6
10/4/2020                Case 1:20-cv-10959-LGS        Document
                                       MTA Announces Service Changes For1-9      Filed
                                                                        4, 5, 6 Lines For 12/28/20         Page
                                                                                          August | West Village,    4 of 49
                                                                                                                 NY Patch



                                                                         Loading...
 Latest News Nearby

       1.    West Village, NY News
            Almost Entire NYU Paper Resigns | West Village Week In Review

      2.     West Village, NY News
            New Art Installation Coming To A Plaza In The Flatiron District

      3.     New York City, NY News
            CDC Stresses Vaccines As New York Enters Flu Season

      4.     New York City, NY News
            NYC Restaurants Go Months Without Inspections During Coronavirus

      5.     Across America, US News
            13 Good News Stories: ‘She Gave So Mommy Could Live’; Family Pies




                                                     Find out what’s happening in your
                                                        community on the Patch app




                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring




  Nearby Communities
  SoHo-Little Italy
  Chelsea
  Gramercy-Murray Hill
  East Village
  Tribeca-FiDi
  Across New York
  View All Communities
https://patch.com/new-york/west-village/mta-announces-service-change-4-5-6-lines-august                                       4/6
10/4/2020                Case 1:20-cv-10959-LGS        Document
                                       MTA Announces Service Changes For1-9      Filed
                                                                        4, 5, 6 Lines For 12/28/20         Page
                                                                                          August | West Village,    5 of 49
                                                                                                                 NY Patch


  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




https://patch.com/new-york/west-village/mta-announces-service-change-4-5-6-lines-august                                       5/6
10/4/2020                Case 1:20-cv-10959-LGS        Document
                                       MTA Announces Service Changes For1-9      Filed
                                                                        4, 5, 6 Lines For 12/28/20         Page
                                                                                          August | West Village,    6 of 49
                                                                                                                 NY Patch
                                                               Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/west-village/mta-announces-service-change-4-5-6-lines-august                                       6/6
10/4/2020                Case 1:20-cv-10959-LGS        Document
                                       MTA Announces Service Changes For1-9      Filed
                                                                        4, 5, 6 Lines For 12/28/20         Page
                                                                                          August | West Village,    7 of 49
                                                                                                                 NY Patch
     A subway sign for the 4, 5, and 6 trains. (David Allen/Patch)


     NEW YORK, NY — The Metropolitan Transportation Authority is making major changes
     to its 4, 5, 6 train service — from Aug. 10 through Aug. 31 — in the name of "replacing
     old track switches" near 14 St-Union Sq.


     Service on the three trains will remain unchanged during weekdays, but there will be no
     service during the 21 days on the 4, 5, 6 trains south of Grand Central-42nd Street on
     weeknights and weekends.




     "The switches between the southbound local and express tracks north of 14 St-Union Sq
     are at the end of their useful lives — they were last replaced more than 20 years ago,"
     the MTA says on its website. "Reliable switches are critical to keeping trains running on
https://patch.com/new-york/west-village/mta-announces-service-change-4-5-6-lines-august                                       2/6
10/4/2020                   Case 1:20-cv-10959-LGS      Document
                                             MTA Announces              1-9
                                                           Service Changes For 4, Filed    12/28/20
                                                                                  5, 6 Lines                Page
                                                                                             For August | News Break 8 of 49

        Download News Break APP   |         Add to Chrome                                        Publishers     Advertisers   About          Mission      Careers      Contact


                                                               Home       Local       Classifieds                              Your city or ZIP code                  Sign in



News Break                 New York State                      Brooklyn         MTA Announces Service Changes For 4, 5, ...


MTA Announces Service Changes For 4, 5, 6 Lines For
August
        Chelsea (New York) Patch
                                               Follow
        08-10




                                                                                                                                  Trending People

                                                                                                                                              Donald Trump
                                                                                                                                              Donald John Trump is the 45th
                                                                                                                                              President of the United States, in…

                                                                                                                                              Joe Biden
                                                                                                                                              Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                              is an American politician who is…

                                                                                                                                              Melania Trump
                                                                                                                                              Melania Trump is the First Lady of
                                                                                                                                              the United States of America. He…

                                                                                                                                              Mark Meadows


                                                                                                                                              Kellyanne Conway
                                                                                                                                              Kellyanne Conway is an American
NEW YORK, NY — The Metropolitan Transportation Authority is making major                                                                      political analyst and pollster, wh…
changes to its 4, 5, 6 train service — from Aug. 10 through Aug. 31 — in the name of
'replacing old track switches' near 14 St-Union Sq. Service on the three trains will
remain unchanged during weekdays, but...                                                                                        Trending News

  MTA           New York City Subway        Train       Line       Metropolitan Transportation Authority


  Census          NYCT Subway          Keeping Trains          Weekdays      Reliable Switches        Express


  Grand Central-42nd Street           Pic



                                                                                                                                 Fox News | 4h
                                                 Read Full Story

                                                                                                                                Trump could be discharged
Sponsored Stories                                                                                                               from the hospital as soon
                                                                                      Recommended by                            as Monday
                                                                                                                                      4336        4372       Share




                                                                                                                                 CBS New York | 1d


https://www.newsbreak.com/new-york/brooklyn/news/1615055585631/mta-announces-service-changes-for-4-5-6-lines-for-august                                                             1/5
10/4/2020                    Case 1:20-cv-10959-LGS      Document
                                              MTA Announces              1-9
                                                            Service Changes For 4, Filed    12/28/20
                                                                                   5, 6 Lines                Page
                                                                                              For August | News Break 9 of 49

         Download News Break APP   |    Add to Chrome                                   Publishers       Advertisers   About          Mission      Careers        Contact
                                                                                                                        Trump's physician says he
                                                        Home       Local        Classifieds                             is fever-free
                                                                                                                        Your city or ZIP code and notSign in

                                                                                                                        currently on oxygen
Comments / 0                                                                                                                   5536        6479       Share



                                        Sign in    to post a message
                                                                                                                         Brooklyn, NY Newsletter


Published by
                                                                                                                           We will send daily local briefing to
         Chelsea (New York) Patch                                                                    Follow                your mailbox.

Coronavirus Pandemic Tests Strength Of U.S. Grandfamilies: Report
                                                                                                                               Email Address
ACROSS AMERICA — Since the start of the coronavirus pandemic, grandparents and older Americans were
given the same, stern guidance: Keep yourself safe from infection. Avoid interaction with others. Visit…
                                                                                                                                                Subscribe
    Comment          Share



New Art Installation Coming To A Plaza In The Flatiron District
                                                                                                                         Paid Content                        by
LOWER MANHATTAN, NY — A new art installation is coming to the Flatiron District in Lower Manhattan. On
Tuesday, the Flatiron/23rd Street Partnership and Van Alen Institute announced the winner of the seventh…

    Comment          Share




Top News
                                                                               Recommended by



        Sponsored     1/5




  Queens, NY | amny.com | 5h

NYC SHOOTINGS: Shooter causes Brooklyn crash, three shot in Queens drive-by
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    10       Share


  Brooklyn, NY | News 12 | 4h

COVID clusters across Brooklyn force 2 school closures
Gov. Andrew Cuomo and health officials are working to contain coronavirus clusters in more than a dozen z…

    2       Share



  Brooklyn, NY | papermag.com | 3h


https://www.newsbreak.com/new-york/brooklyn/news/1615055585631/mta-announces-service-changes-for-4-5-6-lines-for-august                                                     2/5
10/4/2020                     Case 1:20-cv-10959-LGS     Document
                                               MTA Announces             1-9
                                                             Service Changes For 4,Filed    12/28/20
                                                                                    5, 6 Lines               Page
                                                                                               For August | News Break10 of 49
'That Sh*t Whack' Is Auntie Naj's End
       Download News Break APP |
                                      of Summer Slowdown Jam
                                    Add to Chrome                                          Publishers       Advertisers   About     Mission        Careers   Contact
Brooklyn rapper Auntie Naj, everyone's favorite cool auntie, has won over listeners with her attitude, swag a…
                                                        Home          Local        Classifieds                             Your city or ZIP code             Sign in
    Comment          Share



  Brooklyn, NY | brooklynvegan.com | 4h

Bushwig took over a Brooklyn park with drag (pics)
Annual NYC drag festival Bushwig couldn't hold its ninth, 2020 edition as usual this year because of COVID-…

    4       Share



  Brooklyn, NY | News 12 | 6h

Police arrest 1 suspect in January shooting at Kingsborough Houses
Police have made an arrest in the January murder of a Brooklyn man. Rashawn Brown was arrested and…

    5       Share



  Brooklyn, NY | New York YIMBY | | 8h

Affordable Housing Lottery Launches Sea Breeze Tower in Coney Island, Brooklyn
The housing lottery is now open for Sea Breeze Tower, a 20-story residential development at 271 Sea Breez…

    Comment          Share



  Brooklyn, NY | NY Daily News | 7h

JUSTICE STORY: The scary summer when teen ‘Kill for Thrills’ gang terrorized Brooklyn
As the body was fished out of the East River and placed faceup on a lonely pier under the Williamsburg…

    5       Share


  Brooklyn, NY | newsbrig.com | 9h

Off-duty FDNY firefighter arrested for allegedly choking girlfriend
An off-duty New York City firefighter was arrested and charged with assaulting his girlfriend and her two…

    4       Share



  Queens, NY | queenseagle.com | 6h

Koslowitz, Jewish leaders denounce anti-Semitic coverage of COVID rise
Members of the Queens Jewish Community Council, faith leaders and elected officials gathered outside the…

    10       Share



  New York, NY | abc7ny.com | 7h

Coronavirus News: 12 NYC neighborhoods with COVID-19 positivity rates above 3%
NEW YORK CITY (WABC) -- The New York City Health Department continues to track four concerning cluster…

    5       Share



         The Staten Island Advance
                                                                                                        Follow
          Brooklyn, NY | 6h

As NYC’s infection rate rises, what would trigger mass school closures?
NEW YORK, N.Y. -- Nearly half a million students returned for in-person learning as of this week, but as the…

    3       Share



  Brooklyn, NY | Gothamist.com | 6h

Students, Teachers At Brooklyn School Forced To Quarantine After Student Tests Positive For
COVID-19
Students and teachers at a school in Bed-Stuy have been ordered to quarantine for 14 days after interacting…

    Comment          Share



https://www.newsbreak.com/new-york/brooklyn/news/1615055585631/mta-announces-service-changes-for-4-5-6-lines-for-august                                                3/5
10/4/2020                    Case 1:20-cv-10959-LGS     Document
                                              MTA Announces             1-9
                                                            Service Changes For 4,Filed    12/28/20
                                                                                   5, 6 Lines               Page
                                                                                              For August | News Break11 of 49
  Brooklyn, NY | New York YIMBY | | 9h
         Download News Break APP |          Add to Chrome                                Publishers       Advertisers   About     Mission        Careers   Contact
Excavation Now Underway at 68 Eldert Street in Bushwick, Brooklyn
Excavation is underway for a four-story expansion at 68 Home
                                                        Eldert Street Local
                                                                      in Bushwick,Classifieds
                                                                                  Brooklyn. When complete…               Your city or ZIP code             Sign in
    Comment          Share



  Brooklyn, NY | hotnewhiphop.com | 3h

Rah Swish Comes Out Swinging With "50 Bars, Pt. 4"
You may remember Rah Swish from his many collaborations with the late Pop Smoke but the Brooklyn rapp…

    Comment          Share



        aiptcomics
                                                                                                      Follow
         Brooklyn, NY | 7h

‘Witches of Brooklyn’ review: Unique and wonderful
! This is our chance to set the mood for the spookiest and scariest month of the year as we focus our…

    Comment          Share



  Brooklyn, NY | brownstoner.com | 6h

Top 10 Brooklyn Real Estate Listings: A Brooklyn Heights Co-op, a Flatbush Single-Family
The most popular listings on Brownstoner this week include a wood frame in Park Slope, a Queen Anne in…

    Comment          Share



  Brooklyn, NY | shorefrontnews.com | 14h

Brooklyn Democrats Announce Plan To Fight Illegal Guns
State Senator Andrew Gounardes, Brooklyn District Attorney Eric Gonzalez and City Councilman Justin…

    7       Share


  Brooklyn, NY | shorefrontnews.com | 13h

2,500 Come Out in Support of Malliotakis & Trump
Assemblywoman Nicole Malliotakis is getting lots of love in Staten Island as she bids to replace Max Rose i…

    8       Share



        Amomama
                                                                                                      Follow
         Brooklyn, NY | 7h

Kenya Moore's Daughter Brooklyn Poses in a Swimsuit & Hat While Winking at the Camera
(Photo)
Brooklyn Daly, the adorable daughter of “The Real Housewives of Atlanta” star Kenya Moore, looked all…

    Comment          Share



        CBS New York
                                                                                                      Follow
         Brooklyn, NY | 16h

Police Question Someone In Connection To Unprovoked Attack On Actor Rick Moranis
NEW YORK (CBSNewYork) — Police have questioned someone in connection to the random attack on actor…

    4       Share




Sponsored Link                                                                  Recommended by




https://www.newsbreak.com/new-york/brooklyn/news/1615055585631/mta-announces-service-changes-for-4-5-6-lines-for-august                                              4/5
10/4/2020                  Case 1:20-cv-10959-LGS     Document
                                            MTA Announces             1-9
                                                          Service Changes For 4,Filed    12/28/20
                                                                                 5, 6 Lines               Page
                                                                                            For August | News Break12 of 49

        Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Ridgewood                                                                     Maspeth
     Glendale                                                                      Chinatown
     New York                                                                      Middle Village
     Sunnyside                                                                     Long Island City
     Ozone Park                                                                    Woodhaven
     Rego Park                                                                     Elmhurst

     Categories

     Coronavirus                                                                   Crime & Safety
     Traffic & Transit                                                             Weather
     Living                                                                        Accident
     Lifestyle                                                                     Municipal
     Real Estate                                                                   Sports
     Obituary                                                                      Education

     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics
     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/brooklyn/news/1615055585631/mta-announces-service-changes-for-4-5-6-lines-for-august                                          5/5
9/27/2020               Case 1:20-cv-10959-LGS      Document
                                           No More 'Cuomo Chips' For1-9  Filed 12/28/20
                                                                    NYC Coronavirus Alcohol Orders Page
                                                                                                   | Patch 13 of 49


                                                                                                                       Sign up

                                                               Upper East Side, NY
              News Feed                               Neighbor Posts                              Classiﬁeds      Calendar


                             Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Restaurants & Bars
   Shared from New York City, NY

   No More 'Cuomo Chips' For NYC Coronavirus Alcohol
   Orders
   Restaurants must serve "substantial food" with alcohol orders under updated
   state guidance designed to halt alcohol-only orders in pandemic.
   By Matt Troutman, Patch Staff
   Jul 23, 2020 9:56 am ET

         Like 4.4K      Share                                                                                         Replies (5)




https://patch.com/new-york/upper-east-side-nyc/s/h6pmg/no-more-cuomo-chips-nyc-coronavirus-alcohol-orders                           1/5
9/27/2020               Case 1:20-cv-10959-LGS      Document
                                           No More 'Cuomo Chips' For1-9  Filed 12/28/20
                                                                    NYC Coronavirus Alcohol Orders Page
                                                                                                   | Patch 14 of 49




     Restaurants must serve "substantial food" with alcohol orders under updated state guidance designed to halt
     alcohol-only orders in pandemic. (Marc Torrence/Patch)


     NEW YORK CITY — Buying bag of chips or popcorn no longer will get you an unlimited
     drinking ticket at New York City's recently-reopened bars and restaurants.


     Alcohol orders must not be served alongside "substantial food," according to updated
     guidance by the State Liquor Authority.


     The guidance closes a loophole in Gov. Andrew Cuomo's recent order that
     establishments can only serve alcohol to people ordering food. The loophole was
     exposed by enterprising upstate bar that sold $1 "Cuomo Chips" to patrons.



                                                                      Subscribe


https://patch.com/new-york/upper-east-side-nyc/s/h6pmg/no-more-cuomo-chips-nyc-coronavirus-alcohol-orders             2/5
9/27/2020               Case 1:20-cv-10959-LGS      Document
                                           No More 'Cuomo Chips' For1-9  Filed 12/28/20
                                                                    NYC Coronavirus Alcohol Orders Page
                                                                                                   | Patch 15 of 49

     Cuomo frequently railed against boozy crowds in New York City and made clear the
     return to outdoor dining is just for eating, not parties. The updated state guidance
     echoes his statements.


     "As a restaurant or bar owner, in determining whether a particular item is substantial
     enough, please keep in mind the purpose of this policy: to ensure that patrons are
     enjoying a sit-down dining experience among a small group with drinks, i.e. a meal, and
     not a drinking, bar-type experience," the guidance states. "A drinking, bar-type
     experience often involves or leads to mingling and other conduct that is non-compliant
     with social distancing and the use of face covering and is therefore not yet a safe activity
     during the current health emergency."


     Examples of "substantial food" in the guidance are sandwiches, soups, salads, wings or
     hot dogs. "A bag of chips bowl of nuts, or candy alone are not," the guidance states.


     So long, "Cuomo Chips."

       New York: Finding Our Way Forward


        Thank (1)          Reply (5)           Share




                                                               See more local news

                                                                       Loading...
 Latest News Nearby

       1.    Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.     Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.     Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic


https://patch.com/new-york/upper-east-side-nyc/s/h6pmg/no-more-cuomo-chips-nyc-coronavirus-alcohol-orders             3/5
9/27/2020               Case 1:20-cv-10959-LGS      Document
                                           No More 'Cuomo Chips' For1-9  Filed 12/28/20
                                                                    NYC Coronavirus Alcohol Orders Page
                                                                                                   | Patch 16 of 49




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City
  Midtown-Hell's Kitchen
  Harlem
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
https://patch.com/new-york/upper-east-side-nyc/s/h6pmg/no-more-cuomo-chips-nyc-coronavirus-alcohol-orders             4/5
9/27/2020               Case 1:20-cv-10959-LGS      Document
                                           No More 'Cuomo Chips' For1-9  Filed 12/28/20
                                                                    NYC Coronavirus Alcohol Orders Page
                                                                                                   | Patch 17 of 49
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/s/h6pmg/no-more-cuomo-chips-nyc-coronavirus-alcohol-orders             5/5
9/27/2020                   Case 1:20-cv-10959-LGS      Document
                                             No More 'Cuomo             1-9
                                                            Chips' For NYC     FiledAlcohol
                                                                           Coronavirus 12/28/20       Page
                                                                                            Orders | News Break18 of 49

       Download News Break APP    |     Add to Chrome                                   Publishers    Advertisers   About          Mission      Careers      Contact


                                                        Home         Local      Classifieds                          Your city or ZIP code                  Sign in



News Break                  New York State              New York             No More 'Cuomo Chips' For NYC Coronaviru...


No More 'Cuomo Chips' For NYC Coronavirus Alcohol
Orders
      Upper East Side Patch
                                        Follow
      07-23




                                                                                                                        Trending People

                                                                                                                                    Donald Trump
                                                                                                                                    Donald John Trump is the 45th
                                                                                                                                    President of the United States, in…

                                                                                                                                    Joe Biden
                                                                                                                                    Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                    is an American politician who is…

                                                                                                                                    Chuck Schumer
                                                                                                                                    Charles Ellis Schumer (; born
                                                                                                                                    November 23, 1950) is an…

                                                                                                                                    Mitch Mcconnell
                                                                                                                                    Mitch McConnell is a US
                                                                                                                                    Republican senator who has bee…

                                                                                                                                    Joe Montana
NEW YORK CITY — Buying bag of chips or popcorn no longer will get you an                                                            A football enthusiast from a
unlimited drinking ticket at New York City's recently-reopened bars and restaurants.                                                young age, Joe Montana, started…

Alcohol orders must not be served alongside 'substantial food,' according to updated
guidance by the State Liquor Authority. The guidance closes a loophole...
                                                                                                                      Trending News
  Restaurant       Liquor       Trade     Popcorn       Government       Coronavirus      Alcohol Orders


  Cuomo Chips        Drinking Alcohol      Candy Bars      State Liquor Authority      Drinks


  Establishments




                                                                                                                       The Hill | 13h
  Andrew
  Cuomo
                                                                                                                      Trump renews call for pre-
                                             Read Full Story                                                          debate 'drug test'
                                                                                                                            3902        10307       Share

Sponsored Stories
                                                                                Recommended by




                                                                                                                       CBS Miami | 1d


https://www.newsbreak.com/news/1605530807745/no-more-cuomo-chips-for-nyc-coronavirus-alcohol-orders                                                                     1/3
9/27/2020               Case 1:20-cv-10959-LGS             Document
                                               No More 'Cuomo             1-9
                                                              Chips' For NYC       FiledAlcohol
                                                                              Coronavirus 12/28/20          Page
                                                                                                  Orders | News  Break19 of 49

       Download News Break APP | Add to Chrome                              Publishers    Advertisers        TrumpMission
                                                                                                           About           namesCareers
                                                                                                                                   Amy Coney
                                                                                                                                         Contact

                                                                                                             Barrett as his Supreme
                                               Home       Local      Classifieds                             Your city or ZIP code      Sign in
                                                                                                             Court nominee
                                                                                                                 4005      5623      Share




                                                                                                               New York, NY Newsletter

Comments / 0

                                        Sign in     to post a message                                           We will send daily local briefing to
                                                                                                                your mailbox.

                                                                                                                  Email Address
Published by
                                                                                                                               Subscribe
      Upper East Side Patch                                                                         Follow

Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout         Paid Content                by
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment        Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment        Share




Related
                                                                                 Recommended by



     Sponsored       1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share




Sponsored Link                                                                   Recommended by



https://www.newsbreak.com/news/1605530807745/no-more-cuomo-chips-for-nyc-coronavirus-alcohol-orders                                                    2/3
9/27/2020                  Case 1:20-cv-10959-LGS      Document
                                            No More 'Cuomo             1-9
                                                           Chips' For NYC     FiledAlcohol
                                                                          Coronavirus 12/28/20       Page
                                                                                           Orders | News Break20 of 49

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Newport
     Chelsea                                                                      Hoboken
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories
     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities
    NYC News                                                                      Detroit News
    Denver News                                                                   Chicago News
    Austin News                                                                   San Jose News
    Columbus News                                                                 Fort Worth News
    Phoenix News                                                                  San Diego News

    Company                                                                       Local News
    About                                                                         Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.



https://www.newsbreak.com/news/1605530807745/no-more-cuomo-chips-for-nyc-coronavirus-alcohol-orders                                                             3/3
9/27/2020               Case 1:20-cv-10959-LGS        Document
                                          North Fork Roadhouse Owners1-9    Filed 12/28/20
                                                                      On Controversy                 Page
                                                                                     After Trump Parade | Patch 21 of 49


                                                                                                                             Sign up

                                                                   Farmingdale, NY
              News Feed                               Neighbor Posts                               Classiﬁeds         Calendar


                             Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Business
   Shared from North Fork, NY

   North Fork Roadhouse Owners On Controversy After
   Trump Parade
   "It was never our intention to silence anyone's speech." North Fork Roadhouse
   owners said everyone is welcome at their establishment.
   By Lisa Finn, Patch Staff
   Sep 23, 2020 4:57 pm ET | Updated Sep 24, 2020 9:12 am ET

         Like 639      Share                                                                                               Replies (32)




https://patch.com/new-york/farmingdale/s/h93u0/north-fork-roadhouse-owners-controversy-after-maga-parade                                  1/7
9/27/2020               Case 1:20-cv-10959-LGS        Document
                                          North Fork Roadhouse Owners1-9    Filed 12/28/20
                                                                      On Controversy                 Page
                                                                                     After Trump Parade | Patch 22 of 49




     Owners of the North Fork Roadhouse said no business should mix politics or religion. (Lisa Finn/Patch)


     MATTITUCK, NY — A popular North Fork establishment has spoken out after a
     controversy owners said arose from the "MAGA-Gras" Trump parade Sunday.


     The parade, which kicked off in East Northport and headed through Riverhead and the
     North Fork, included thousands of drivers and bystanders out in support, as well as a
     group of protesters in Greenport.


     After the event, owners of the North Fork Roadhouse, located in Mattituck, spoke out on
     Facebook.



                                                                       Subscribe



https://patch.com/new-york/farmingdale/s/h93u0/north-fork-roadhouse-owners-controversy-after-maga-parade                   2/7
9/27/2020               Case 1:20-cv-10959-LGS        Document
                                          North Fork Roadhouse Owners1-9    Filed 12/28/20
                                                                      On Controversy                 Page
                                                                                     After Trump Parade | Patch 23 of 49

     "Yesterday, our business became embroiled in a political controversy," owners said.
     "Our business was approached to allow some of the people that had participated in a car
     and truck parade showing support for Donald Trump in the upcoming election, and to
     welcome them to enjoy food and beverages. This is a sticky situation because no
     business should mix politics, religion or business."


     The business, located at 9095 Sound Avenue in Mattituck, was launched by three
     owners, Jon Troyan and Keith and Brian Lewin, all of Aquebogue, in April, despite the
     challenges of the pandemic.


     Prior to the event, owners said they had a conversation with event organizer Shawn
     Farash.


     "We were concerned that it would appear we were getting involved in politics and
     endorsing one candidate for president versus another," the owners said in their
     statement online. "Since we wished to remain neutral and welcome all sides of the
     political spectrum and members of both political parties, we asked the organizers of this
     event to keep 'political displays' low-key by removing Trump ﬂags from vehicles in our
     parking lot to remove the appearance of an ofﬁcial endorsement or political position —
     and the organizers agreed to these terms."


     Some who participated in the event weren't informed of the request and "didn't get the
     memo" from the event organizers, the statement read.


     "Those people were rightly confused and perhaps angered, feeling that their right to
     express support for their candidate was being suppressed and that they were being
     discriminated against when our business asked for compliance with this agreement. For
     that anger, we feel horrible as it was never our intention to silence anyone's speech,"
     owners said.


     The owners of the business apologized to anyone who was "confused, hurt or offended . .
     . Our bar and restaurant was at capacity all day; patrons had a great time and followed
     the strict guidelines of the New York State Liquor Authority and health department
     mandates."



https://patch.com/new-york/farmingdale/s/h93u0/north-fork-roadhouse-owners-controversy-after-maga-parade                   3/7
9/27/2020               Case 1:20-cv-10959-LGS        Document
                                          North Fork Roadhouse Owners1-9    Filed 12/28/20
                                                                      On Controversy                 Page
                                                                                     After Trump Parade | Patch 24 of 49

     There were patrons wearing political clothing and hats "and not one person was refused
     service," owners said. However, they added, the situation could have been handled
     differently.


     Owners added they regretted the "unfortunate" incident and would work to address
     such issues "in a more diplomatic fashion."


     The restaurant displays military, veteran, ﬁreﬁghter and police memorabilia, owners
     said.


     "The North Fork Roadhouse always has and always will do everything possible to make
     everyone feel comfortable at our establishment. We apologize to anyone who felt
     slighted or hurt by our actions," owners said, adding that all were welcomed back.
     "Thank you to our local community for your continued support. We love the North Fork
     and our beautiful country."


     Farash, meanwhile, spoke out in support of the North Fork Roadhouse.


     "I met the owner personally on Sunday night and told him that I understood his position
     and respected his right to make any decision that he wants to make regarding his
     business," Farash said. "For those who feel that his requests are unreasonable, it is then
     their right to take their business elsewhere — and that should be that. No reason to trash
     anyone's reputation or take shots. I certainly wouldn't do that."


     He added: "I don't like cancel culture, so I enjoyed my time at North Fork Roadhouse
     when I was there and I look forward to going back in the future."


     Added the North Fork Roadhouse owners, "Please know everyone is welcome at our
     establishment."


        Thank (1)          Reply (32)            Share




                                                               See more local news

                                                                       Loading...
 Latest News Nearby
https://patch.com/new-york/farmingdale/s/h93u0/north-fork-roadhouse-owners-controversy-after-maga-parade                   4/7
9/27/2020               Case 1:20-cv-10959-LGS        Document
                                          North Fork Roadhouse Owners1-9    Filed 12/28/20
                                                                      On Controversy                 Page
                                                                                     After Trump Parade | Patch 25 of 49


       1.    Farmingdale, NY News
            Farmingdale Weekly Weather Forecast

      2.     Farmingdale, NY News
            Farmingdale: Check Out 5 Local Homes For Sale

      3.     Farmingdale, NY News
            Albany Avenue School Staff Member Tests Positive For Coronavirus

      4.     Farmingdale, NY News
            Best Farmingdale-Area Pumpkin Patches 2020

      5.     Across America, US News
            15 Good News Stories: ‘Be The Bridge’; Trash Talk; Truth’s Truths




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Massapequa
  Plainview
  Levittown
  Lindenhurst
  Hicksville
  Wantagh-Seaford
  View All Communities

  Topics
  Arts & Entertainment
  Business
https://patch.com/new-york/farmingdale/s/h93u0/north-fork-roadhouse-owners-controversy-after-maga-parade                   5/7
9/27/2020               Case 1:20-cv-10959-LGS        Document
                                          North Fork Roadhouse Owners1-9    Filed 12/28/20
                                                                      On Controversy                 Page
                                                                                     After Trump Parade | Patch 26 of 49
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.


https://patch.com/new-york/farmingdale/s/h93u0/north-fork-roadhouse-owners-controversy-after-maga-parade                   6/7
9/27/2020               Case 1:20-cv-10959-LGS        Document
                                          North Fork Roadhouse Owners1-9    Filed 12/28/20
                                                                      On Controversy                 Page
                                                                                     After Trump Parade | Patch 27 of 49




https://patch.com/new-york/farmingdale/s/h93u0/north-fork-roadhouse-owners-controversy-after-maga-parade                   7/7
9/27/2020                Case 1:20-cv-10959-LGS        Document
                                         North Fork Roadhouse Owners On1-9    Filed
                                                                        Controversy    12/28/20
                                                                                    After Trump Parade |Page   28 of 49
                                                                                                        News Break

       Download News Break APP   |       Add to Chrome                                    Publishers     Advertisers   About          Mission      Careers      Contact


                                                          Home        Local        Classifieds                          Your city or ZIP code                  Sign in



News Break               New York State                   Mattituck           North Fork Roadhouse Owners On Controver...


North Fork Roadhouse Owners On Controversy After
Trump Parade
       Farmingdale Patch
                                     Follow
       4d




                                                                                                                           Trending People

                                                                                                                                       Donald Trump
                                                                                                                                       Donald John Trump is the 45th
                                                                                                                                       President of the United States, in…

                                                                                                                                       Joe Biden
                                                                                                                                       Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                       is an American politician who is…

                                                                                                                                       Chuck Schumer
                                                                                                                                       Charles Ellis Schumer (; born
                                                                                                                                       November 23, 1950) is an…

                                                                                                                                       Mitch Mcconnell
                                                                                                                                       Mitch McConnell is a US
                                                                                                                                       Republican senator who has bee…

                                                                                                                                       Joe Montana
MATTITUCK, NY — A popular North Fork establishment has spoken out after a                                                              A football enthusiast from a
controversy owners said arose from the 'MAGA-Gras' Trump parade Sunday. The                                                            young age, Joe Montana, started…

parade, which kicked off in East Northport and headed through Riverhead and the
North Fork, included thousands of drivers and bystanders out in support, as well as a
group of protesters in Greenport.                                                                                        Trending News

  Riverhead     Parade       Greenport         NY        New York (state)      North Fork Roadhouse


  Facebook      Trump Politics         New York State Liquor Authority        Shawn Farash       Keith

  Brian Lewin     Jon Troyan         Trump Flags         East Northport



                                                                                                                          The Hill | 13h


   Donald
   Trump
                                                                                                                         Trump renews call for pre-
                                                                                                                         debate 'drug test'
                                              Read Full Story                                                                  3903        10309       Share



Sponsored Stories
                                                                                  Recommended by




                                                                                                                          CBS Miami | 1d


https://www.newsbreak.com/news/2068564520747/north-fork-roadhouse-owners-on-controversy-after-trump-parade                                                                 1/4
9/27/2020                Case 1:20-cv-10959-LGS               Document
                                                North Fork Roadhouse Owners On1-9     Filed
                                                                               Controversy    12/28/20
                                                                                           After Trump Parade |Page
                                                                                                               News Break29 of 49
        Download News Break APP | Add to Chrome                                Publishers     Advertisers      TrumpMission
                                                                                                             About           namesCareers
                                                                                                                                     Amy Coney
                                                                                                                                           Contact

                                                                                                               Barrett as his Supreme
                                                 Home        Local      Classifieds                            Your city or ZIP code      Sign in
                                                                                                               Court nominee
                                                                                                                 4005      5624      Share




                                                                                                               Mattituck, NY Newsletter


Comments / 0
                                                                                                                We will send daily local briefing to
                                        Sign in     to post a message                                           your mailbox.

                                                                                                                  Email Address

Published by                                                                                                                   Subscribe


       Farmingdale Patch                                                                            Follow

Farmingdale Weekly Weather Forecast                                                                            Paid Content                by
FARMINGDALE, NY — Here's a look at the week-ahead weather, as reported by Darksky. Mostly cloudy
throughout the day. Mostly cloudy throughout the day. Rain starting in the afternoon. High 76, low 67. Chan…

    Comment        Share



Farmingdale: Check Out 5 Local Homes For Sale
FARMINGDALE, NY — Looking for a new home nearby, but getting tired of looking through the same old real-
estate listings again and again? With our weekly list of new homes in your area, you can be sure you're not…

    Comment        Share




Related
                                                                                 Recommended by



      Sponsored      1/5




  Bridgehampton, NY | indyeastend.com | 24d

COVID-19 Antibody Testing, Cardiovascular Screening in Bridgehampton Friday
Suffolk County Executive Steve Bellone and the Bridgehampton Child Care & Recreational Center will hold…

    Comment        Share




https://www.newsbreak.com/news/2068564520747/north-fork-roadhouse-owners-on-controversy-after-trump-parade                                             2/4
9/27/2020                  Case 1:20-cv-10959-LGS        Document
                                           North Fork Roadhouse Owners On1-9    Filed
                                                                          Controversy    12/28/20
                                                                                      After Trump Parade |Page   30 of 49
                                                                                                          News Break
Sponsored  Link
     Download News Break APP     |    Add to Chrome                           Recommended by
                                                                                     Publishers      Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Laurel                                                                       New Suffolk
     Cutchogue                                                                    Jamesport
     South Jamesport                                                              Peconic
     Aquebogue                                                                    Flanders
     Southold                                                                     Hampton Bays
     Riverhead                                                                    Southampton

     Categories
     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities
     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.

https://www.newsbreak.com/news/2068564520747/north-fork-roadhouse-owners-on-controversy-after-trump-parade                                                      3/4
9/27/2020              Case 1:20-cv-10959-LGS        Document
                                       North Fork Roadhouse Owners On1-9    Filed
                                                                      Controversy    12/28/20
                                                                                  After Trump Parade |Page   31 of 49
                                                                                                      News Break




https://www.newsbreak.com/news/2068564520747/north-fork-roadhouse-owners-on-controversy-after-trump-parade              4/4
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                           NYC Tax Lien Sale Scuttled In1-9    Filed
                                                                         Clashing     12/28/20
                                                                                  Cuomo,               Page
                                                                                         De Blasio Orders | Patch 32 of 49


                                                                                                                             Sign up

                                                                   Upper East Side, NY
               News Feed                                 Neighbor Posts                                 Classiﬁeds      Calendar


                               Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Politics & Government
   Shared from New York City, NY

   NYC Tax Lien Sale Scuttled In Clashing Cuomo, De Blasio
   Orders
   Gov. Andrew Cuomo issued an executive order stopping the sale while Mayor Bill
   de Blasio announced it would be delayed until Sept. 25.
   By Matt Troutman, Patch Staff
   Sep 4, 2020 4:23 pm ET | Updated Sep 4, 2020 4:49 pm ET

         Like 82       Share                                                                                                 Replies (5)




https://patch.com/new-york/upper-east-side-nyc/s/h8e64/de-blasio-delays-nyc-tax-lien-sale-after-criticism                                  1/6
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                           NYC Tax Lien Sale Scuttled In1-9    Filed
                                                                         Clashing     12/28/20
                                                                                  Cuomo,               Page
                                                                                         De Blasio Orders | Patch 33 of 49




     Mayor Bill de Blasio announced Friday that he would delay the city’s tax lien sale until late September. (Maria
     Cormack-Pitts/Patch)


     NEW YORK CITY — A last-minute delay to New York City's tax lien sale potentially saved
     thousands of low-income homeowners from calamity.


     The reprieve unfolded in tit-for-tat announcements by Gov. Andrew Cuomo and Mayor
     Bill de Blasio.


     First, Cuomo announced he issued an executive order that spiked the sale, which was
     criticized by a growing chorus of advocates and elected ofﬁcials. Then, within minutes,
     de Blasio announced he delayed it until Sept. 25.



                                                                           Subscribe


https://patch.com/new-york/upper-east-side-nyc/s/h8e64/de-blasio-delays-nyc-tax-lien-sale-after-criticism                    2/6
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                           NYC Tax Lien Sale Scuttled In1-9    Filed
                                                                         Clashing     12/28/20
                                                                                  Cuomo,               Page
                                                                                         De Blasio Orders | Patch 34 of 49

     "Postponing the lien sale will allow New Yorkers more time to work with the City on
     their best path forward," de Blasio said in a statement.


     The tax lien sale — in which properties' debts on taxes, bills and other charges are
     scooped up by collectors — has been scheduled to go forward Friday after two delays.


     Advocates and elected ofﬁcials called on de Blasio to cancel the sale altogether or, at the
     very least, remove 4,700 small homes with three units or less from the list. Those homes
     are largely owned by low-income New Yorkers in communities of color hit hard by the
     coronavirus pandemic, they argued.


     "This decision to move forward with the lien sale is especially difﬁcult to comprehend in
     light of evidence that it inordinately impacts communities of color," a group of ofﬁcials
     led by state Attorney General Letitia James wrote.


     But de Blasio gave no public evidence of budging. When asked about the concerns by a
     Patch reporter last week, he said the properties went on the list before the coronavirus
     crisis and could account for "a serious amount of money" for the city.


     He appeared to relent Friday — the scheduled day of the sale — when his ofﬁce released
     a statement announcing the "postponement."


     That statement came after Cuomo's announcement — made with James — of his
     executive order.


     "COVID-19 caused enormous disruption in the daily lives of New Yorkers, including
     their ability to keep a roof over their head," Governor Cuomo said in a statement. "The
     tax and water lien sale was delayed in May in recognition of this hardship, and given the
     current economic climate it makes sense to delay it again so that homeowners aren't
     facing further uncertainty. This measure is part and parcel with our ongoing efforts to
     help New Yorkers weather the ongoing public health emergency."


     It's unclear if Cuomo's executive order would have any affect on the new tax sale date
     announced by de Blasio.




https://patch.com/new-york/upper-east-side-nyc/s/h8e64/de-blasio-delays-nyc-tax-lien-sale-after-criticism                    3/6
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                           NYC Tax Lien Sale Scuttled In1-9    Filed
                                                                         Clashing     12/28/20
                                                                                  Cuomo,               Page
                                                                                         De Blasio Orders | Patch 35 of 49

     De Blasio's release stated property owners facing hardships making their property tax
     payments can take advantage of Department of Finance exemption programs to lower
     the amount of taxes owed, standard payment plans or a new Property Tax and Interest
     Deferral (PT AID) program, for those who qualify.


     The department also offerss a monthly property tax billing service to facilitate
     budgeting for property owners billed on a quarterly or semi-annual basis.


     People can ﬁnd out more on those programs can be found on the agency's website,
     according to the release.

        New York: Finding Our Way Forward


        Thank (2)             Reply (5)            Share




                                                                   See more local news

                                                                           Loading...
 Latest News Nearby

       1.     Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.      Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.      New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.      Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.      Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                       Find out what’s happening in your
                                                          community on the Patch app

https://patch.com/new-york/upper-east-side-nyc/s/h8e64/de-blasio-delays-nyc-tax-lien-sale-after-criticism                    4/6
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                           NYC Tax Lien Sale Scuttled In1-9    Filed
                                                                         Clashing     12/28/20
                                                                                  Cuomo,               Page
                                                                                         De Blasio Orders | Patch 36 of 49




                                                      Stay up to date on crime and safety
                                                        with the Neighbors app by Ring




  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City
  Midtown-Hell's Kitchen

  Harlem
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety

  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
https://patch.com/new-york/upper-east-side-nyc/s/h8e64/de-blasio-delays-nyc-tax-lien-sale-after-criticism                    5/6
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                           NYC Tax Lien Sale Scuttled In1-9    Filed
                                                                         Clashing     12/28/20
                                                                                  Cuomo,               Page
                                                                                         De Blasio Orders | Patch 37 of 49

  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                                 Terms of Use          Privacy Policy

                                                        © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/s/h8e64/de-blasio-delays-nyc-tax-lien-sale-after-criticism                    6/6
9/27/2020                    Case 1:20-cv-10959-LGS       Document
                                             NYC Tax Lien Sale              1-9 Cuomo,
                                                               Scuttled In Clashing FiledDe12/28/20
                                                                                            Blasio Orders | Page    38 of 49
                                                                                                            News Break

         Download News Break APP       |          Add to Chrome                                 Publishers   Advertisers   About          Mission      Careers      Contact


                                                                  Home      Local       Classifieds                         Your city or ZIP code                  Sign in



News Break                       New York State                   New York          NYC Tax Lien Sale Scuttled In Clashing C...


NYC Tax Lien Sale Scuttled In Clashing Cuomo, De
Blasio Orders
         Upper East Side Patch
                                              Follow
         23d




                                                                                                                               Trending People

                                                                                                                                           Donald Trump
                                                                                                                                           Donald John Trump is the 45th
                                                                                                                                           President of the United States, in…

                                                                                                                                           Joe Biden
                                                                                                                                           Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                           is an American politician who is…

                                                                                                                                           Chuck Schumer
                                                                                                                                           Charles Ellis Schumer (; born
                                                                                                                                           November 23, 1950) is an…

                                                                                                                                           Mitch Mcconnell
                                                                                                                                           Mitch McConnell is a US
                                                                                                                                           Republican senator who has bee…

                                                                                                                                           Joe Montana
NEW YORK CITY — A last-minute delay to New York City's tax lien sale potentially                                                           A football enthusiast from a
saved thousands of low-income homeowners from calamity. The reprieve unfolded in                                                           young age, Joe Montana, started…

tit-for-tat announcements by Gov. Andrew Cuomo and Mayor Bill de Blasio. First,
Cuomo announced he issued an executive order that spiked the sale, which...
                                                                                                                             Trending News
  Lien         Coronavirus Disease 2019              Executive Order     Property Tax     Taxes


  Department Of Finance              ET Replies         Patch      Governor Cuomo       Sale      Yorkers


  Elected Officials         Mayor




                                                                                                                              The Hill | 13h
  Andrew        Bill De Blasio    Letitia James       James
  Cuomo
                                                                                                                             Trump renews call for pre-
                                                                                                                             debate 'drug test'
                                                       Read Full Story
                                                                                                                                   3899        10279       Share


Sponsored Stories
                                                                                        Recommended by




                                                                                                                              CBS Miami | 1d


https://www.newsbreak.com/news/2054713988649/nyc-tax-lien-sale-scuttled-in-clashing-cuomo-de-blasio-orders                                                                     1/3
9/27/2020               Case 1:20-cv-10959-LGS              Document
                                               NYC Tax Lien Sale              1-9 Cuomo,
                                                                 Scuttled In Clashing  FiledDe12/28/20
                                                                                               Blasio Orders | Page
                                                                                                               News Break39 of 49
       Download News Break APP | Add to Chrome                                  Publishers   Advertisers       TrumpMission
                                                                                                            About            namesCareers
                                                                                                                                     Amy Coney
                                                                                                                                           Contact

                                                                                                               Barrett as his Supreme
                                                Home       Local        Classifieds                            Your city or ZIP code      Sign in
                                                                                                               Court nominee
                                                                                                                 4004      5615      Share




                                                                                                               New York, NY Newsletter

Comments / 0

                                        Sign in     to post a message                                           We will send daily local briefing to
                                                                                                                your mailbox.

                                                                                                                  Email Address
Published by
                                                                                                                               Subscribe
       Upper East Side Patch                                                                        Follow

Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout         Paid Content                by
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment        Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment        Share




Related
                                                                                 Recommended by



      Sponsored      1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share




Sponsored Link                                                                   Recommended by


https://www.newsbreak.com/news/2054713988649/nyc-tax-lien-sale-scuttled-in-clashing-cuomo-de-blasio-orders                                             2/3
9/27/2020                  Case 1:20-cv-10959-LGS       Document
                                           NYC Tax Lien Sale              1-9 Cuomo,
                                                             Scuttled In Clashing FiledDe12/28/20
                                                                                          Blasio Orders | Page    40 of 49
                                                                                                          News Break

        Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                     Newport
     Chelsea                                                                       Hoboken
     Long Island City                                                              Jersey City
     Weehawken                                                                     Brooklyn
     Union City                                                                    Guttenberg
     West New York                                                                 Astoria

     Categories

     Coronavirus                                                                   Crime & Safety
     Traffic & Transit                                                             Weather
     Living                                                                        Accident
     Lifestyle                                                                     Municipal
     Real Estate                                                                   Sports
     Obituary                                                                      Education

     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News
     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics

     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.



https://www.newsbreak.com/news/2054713988649/nyc-tax-lien-sale-scuttled-in-clashing-cuomo-de-blasio-orders                                                       3/3
10/4/2020                Case 1:20-cv-10959-LGS          Document
                                       Old Farmer's Almanac Winter 2020-211-9     Filed
                                                                          Predictions     12/28/20
                                                                                      For Arizona           PageAZ41Patch
                                                                                                  | Across Arizona,    of 49
                                                                                                                               Log in

                                                               Across Arizona                 Follow


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Weather


   Old Farmer's Almanac Winter 2020-21 Predictions For
   Arizona
   The Old Farmer's Almanac just released its long-range winter forecast. Are we in
   for a reprieve, or will this year stick to what it knows?
   By Lindsay Walker, Patch Staff
   Aug 23, 2020 7:30 am MT | Updated Aug 23, 2020 10:32 am MT

         Like 47       Share                                                                                                   Reply




     The Old Farmer’s Almanac released its long-range forecast for winter of 2020-21. See what to expect this winter.
     (Abraham Allen/Patch)
https://patch.com/arizona/across-az/old-farmer-s-almanac-winter-2020-21-predictions-arizona                                             1/5
10/4/2020                Case 1:20-cv-10959-LGS          Document
                                       Old Farmer's Almanac Winter 2020-211-9     Filed
                                                                          Predictions     12/28/20
                                                                                      For Arizona           PageAZ42Patch
                                                                                                  | Across Arizona,    of 49
     ARIZONA — If you assumed the United States is in for a terrible winter with below-
     freezing temperatures and apocalyptic amounts of snow for no other reason except it's
     2020, we wouldn't blame you.


     However, you might also be jumping to conclusions.


     The Old Farmer's Almanac — not to be confused with its rival forecast predictor,
     Farmers' Almanac — just released its highly anticipated predictions for winter 2020-21.
     Blame it on forecaster optimism or Mother Nature throwing our disaster-weary souls a
     bone, but most of us are actually in for a reprieve from harsh winter weather this year.



                                                                         Subscribe



     The centuries-old forecaster is predicting a light winter for most of the United States,
     with warmer-than-normal temperatures expected for a large part of the country.


     Arizona is included in the promising forecast. The Old Farmer's Almanac predicts our
     state can expect below normal snowfall in most areas that normally receive snow, with
     the snowiest periods coming in late December and late February. Winter will be colder
     and drier than normal, according to the Almanac.


     Not every state will experience ideal winter weather, forecasters say, though affected
     areas are limited. Uncommonly chilly temperatures are predicted in Western states and
     far northeastern New England.


     On the precipitation side of things, expect "wet" to be a wintertime constant. Rain or
     snowfall that is average to below average will be the standard throughout most of the
     country, while snowfall will be greater than normal in the Northeast, Wisconsin, Upper
     Michigan, the High Plains and northern Alaska.


     What's shaping this year's weather? Forecasters attribute this year's prediction to rising
     temperature trends across the world.




https://patch.com/arizona/across-az/old-farmer-s-almanac-winter-2020-21-predictions-arizona                                    2/5
10/4/2020                Case 1:20-cv-10959-LGS          Document
                                       Old Farmer's Almanac Winter 2020-211-9     Filed
                                                                          Predictions     12/28/20
                                                                                      For Arizona           PageAZ43Patch
                                                                                                  | Across Arizona,    of 49
     The Old Farmer's Almanac, founded in 1792, is the oldest continuously published
     periodical in North America, according to its website. In fact, the almanac has released
     weather predictions since George Washington was president.


     Each year, the authors of the Almanac go back to see just how accurate their predictions
     were for the previous year. When it comes to the 2019-20 winter season, they found that
     they were 80.5 percent accurate, which is just above their typical 80 percent.


        Thank (1)           Reply           Share




                                                                 See more local news

                                                                          Loading...
 Trending Now Across Patch

       1.    Across America, US News
            13 Good News Stories: ‘She Gave So Mommy Could Live’; Family Pies

      2.     Across America, US News
            Mask-Wearing Mandatory At Security Council After Trump Test: BLOG

      3.     White House, US News
            Trump's Health In Question Days Into Coronavirus Diagnosis

      4.     Across America, US News
            Coronavirus Pandemic Tests Strength Of U.S. Grandfamilies: Report

      5.     Point Pleasant, NJ News
            Ex-NJ Gov. Chris Christie Hospitalized After COVID-19 Diagnosis




                                                      Find out what’s happening in your
                                                         community on the Patch app




                                                    Stay up to date on crime and safety
https://patch.com/arizona/across-az/old-farmer-s-almanac-winter-2020-21-predictions-arizona                                    3/5
10/4/2020                Case 1:20-cv-10959-LGS          Document
                                       Old Farmer's Almanac Winter 2020-211-9     Filed
                                                                          Predictions     12/28/20
                                                                                      For Arizona           PageAZ44Patch
                                                                                                  | Across Arizona,    of 49
                                                        with the Neighbors app by Ring




  Communities
  Tempe
  Scottsdale
  Tucson
  Palm Desert
  Las Vegas
  Ramona
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Obituaries
  Personal Finance
  Pets

  Politics & Government
  Restaurants & Bars
  Schools
  Sports
  Traﬃc & Transit
  Travel


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
https://patch.com/arizona/across-az/old-farmer-s-almanac-winter-2020-21-predictions-arizona                                    4/5
10/4/2020                Case 1:20-cv-10959-LGS          Document
                                       Old Farmer's Almanac Winter 2020-211-9     Filed
                                                                          Predictions     12/28/20
                                                                                      For Arizona           PageAZ45Patch
                                                                                                  | Across Arizona,    of 49
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                                Terms of Use         Privacy Policy

                                                       © 2020 Patch Media. All Rights Reserved.




https://patch.com/arizona/across-az/old-farmer-s-almanac-winter-2020-21-predictions-arizona                                    5/5
10/4/2020                Case 1:20-cv-10959-LGS
                                          Old Farmer's Document        1-9 Predictions
                                                       Almanac Winter 2020-21 Filed 12/28/20          Page
                                                                                       For Arizona | News Break46 of 49

         Download News Break APP   |       Add to Chrome                                   Publishers     Advertisers   About          Mission      Careers      Contact


                                                           Home        Local       Classifieds                           Your city or ZIP code                  Sign in



News Break                   Arizona         Old Farmer's Almanac Winter 2020-21 Pred...


Old Farmer's Almanac Winter 2020-21 Predictions For
Arizona
       Across Arizona Patch
                                          Follow
       08-23




                                                                                                                            Trending People

                                                                                                                                        Donald Trump
                                                                                                                                        Donald John Trump is the 45th
                                                                                                                                        President of the United States, in…

                                                                                                                                        Joe Biden
                                                                                                                                        Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                        is an American politician who is…

                                                                                                                                        Melania Trump
                                                                                                                                        Melania Trump is the First Lady of
                                                                                                                                        the United States of America. He…

                                                                                                                                        Mark Meadows


                                                                                                                                        Kellyanne Conway
                                                                                                                                        Kellyanne Conway is an American
ARIZONA — If you assumed the United States is in for a terrible winter with below-                                                      political analyst and pollster, wh…
freezing temperatures and apocalyptic amounts of snow for no other reason except it's
2020, we wouldn't blame you. However, you might also be jumping to conclusions.
The Old Farmer's Almanac — not to be confused...                                                                          Trending News

  Snow         Forecasting      Arizona       Winter Storm        United States    Wisconsin


  Upper Peninsula Of Michigan          Colder Weather        Weather Forecasters      Farmers ' Almanac


  Weather Predictions         Harsh Winter Weather         Ideal Winter Weather     ARIZONA


  Normal Snowfall
                                                                                                                           Fox News | 5h



                                                                                                                          Trump could be discharged
  George                                                                                                                  from the hospital as soon
 Washington
                                                                                                                          as Monday
                                                                                                                                4484        4618       Share
                                                Read Full Story


Sponsored Stories
                                                                                   Recommended by




                                                                                                                           CBS New York | 1d


https://www.newsbreak.com/news/2046191980000/old-farmers-almanac-winter-2020-21-predictions-for-arizona                                                                       1/4
10/4/2020                  Case 1:20-cv-10959-LGS
                                            Old Farmer's Document        1-9 Predictions
                                                         Almanac Winter 2020-21 Filed 12/28/20          Page
                                                                                         For Arizona | News Break47 of 49

       Download News Break APP   |      Add to Chrome                                    Publishers       Advertisers   About          Mission     Careers        Contact
                                                                                                                         Trump's physician says he
                                                        Home         Local       Classifieds                             is fever-free
                                                                                                                         Your city or ZIP code and notSign in

                                                                                                                         currently on oxygen
                                                                                                                                5539        6482      Share




                                                                                                                          Paid Content                       by




Comments / 24

                                        Sign in     to post a message


                                        View All 24 Comments



Published by
      Across Arizona Patch                                                                            Follow

Coronavirus Pandemic Tests Strength Of U.S. Grandfamilies: Report
ACROSS AMERICA — Since the start of the coronavirus pandemic, grandparents and older Americans were
given the same, stern guidance: Keep yourself safe from infection. Avoid interaction with others. Visit…

    Comment        Share



Supreme Court To Review Arizona Ballot Law
WASHINGTON (AP) — The Supreme Court said Friday it will review a 2016 Arizona law that bars anyone but a
family member or caregiver from returning another person's early ballot. The law itself, however, remains in…

    Comment        Share




Top News
                                                                                 Recommended by



  RedSponsored
     Pocket Mobile 4/5




      Fox News
                                                                                                      Follow
      5h

Trump could be discharged from the hospital as soon as Monday
President Trump could be released from the Walter Reed Medical Center as soon as Monday, his medical…

    4618      Share

https://www.newsbreak.com/news/2046191980000/old-farmers-almanac-winter-2020-21-predictions-for-arizona                                                                     2/4
10/4/2020                 Case 1:20-cv-10959-LGS
                                           Old Farmer's Document        1-9 Predictions
                                                        Almanac Winter 2020-21 Filed 12/28/20          Page
                                                                                        For Arizona | News Break48 of 49

          Download News Break APP   |    Add to Chrome                                      Publishers       Advertisers   About     Mission        Careers   Contact
       CBS New York
                                                                                                         Follow
       1d                                                Home          Local        Classifieds                             Your city or ZIP code             Sign in
Trump's physician says he is fever-free and not currently on oxygen
Dr. Sean Conley, President Trump's physician, provided an update Saturday on the president's condition at…

    6482         Share



NPR | 1d

Trump's Doctor Says He's 'Doing Very Well,' But Timeline Raises Serious Questions
President Trump is "doing very well," his physician says, but the timeline laid out by doctors in a Saturday…

    8544         Share



       Axios
                                                                                                         Follow
       20h

Biden says he told some governors "don't endorse me ... because you'll pay a penalty"
Joe Biden said Saturday that he has discouraged some governors from endorsing him, warning them that if…

    1774         Share



bolde.com | 7h

Two Female Teachers Arrested For Having Threesome With Student
Two Louisiana English teachers were arrested for allegedly having a threesome with a 16-year-old student.…

    919         Share



       Axios
                                                                                                         Follow
       1d

GOP fears worst yet to come
Republican officials tell us they worry that the number of infected people around President Trump will rise,…

    5280         Share



NBC News | 1d

Trump 'doing very well' during first night at Walter Reed hospital for Covid-19 treatment
WASHINGTON — President Donald Trump, who has Covid-19 and was taken to Walter Reed National Militar…

    11160         Share



The Hill | 1d

Kellyanne Conway tests positive for COVID-19
Former longtime adviser to President Trump Kellyanne Conway tested positive for COVID-19 on Friday.…

    6522         Share




Sponsored Link                                                                     Recommended by




https://www.newsbreak.com/news/2046191980000/old-farmers-almanac-winter-2020-21-predictions-for-arizona                                                                 3/4
10/4/2020                  Case 1:20-cv-10959-LGS
                                            Old Farmer's Document        1-9 Predictions
                                                         Almanac Winter 2020-21 Filed 12/28/20          Page
                                                                                         For Arizona | News Break49 of 49

       Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support
     Do Not Sell My Info                                                          Help Center

     Topics
     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2046191980000/old-farmers-almanac-winter-2020-21-predictions-for-arizona                                                         4/4
